Citation Nr: 1143143	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  05-21 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Meniere's disease.

2.  Entitlement to an increased (compensable) evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and from April 1986 to November 1989.    

In December 2008, the Board of Veterans' Appeals (Board) Board remanded the issues on appeal to the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) for additional development, to include obtaining additional treatment reports, providing the Veteran a letter in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), and obtaining a VA audiological evaluation.  An attempt was made to obtain additional VA treatment reports, a letter was sent to the Veteran in January 2009 in compliance with Kent, and an attempt was made to obtain a VA audiological evaluation.

Based on the above, there has been substantial compliance with the December 2008 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  The original claim of service connection for Meniere's disease was denied by an unappealed rating decision in June 1995; a February 1997 unappealed rating decision affirmed the prior denial.   

2.  The evidence received subsequent to the February 1997 RO denial does not relate to the unsubstantiated fact indicating that the Veteran currently has Meniere's disease due to service and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for Meniere's disease.  
3.  All known and available medical records have been obtained; an attempt has been made to advise the Veteran under the facts and circumstances of this case as to the evidence which would substantiate his claim for a compensable rating for service-connected bilateral hearing loss; and he has otherwise been assisted in the development of his claim.

4.  VA audiology evaluation in April 1994 revealed average pure tone thresholds at the relevant frequencies of 34 decibels in the left ear and 35 decibels in the right ear; speech discrimination scores were 94 percent in each ear.

5.  The Veteran's bilateral hearing loss is manifested by Level I hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  The February 1997 RO decision that denied reopening of a claim for service connection for Meniere's disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been received since February 1997 to reopen a claim for service connection for Meniere's disease.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, 4.86 Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in April 2004, prior to adjudication, which informed her of the requirements needed to warrant an increased evaluation.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the April 2004 letter.  

The Veteran was informed in a January 2009 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, a VCAA notification letter provided to the Veteran in January 2009 2010 complies with the holding in Kent.  In essence, this letter informed the Veteran that the claim was previously denied because the evidence did not show Meniere's disease that was incurred in or related to service.    

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA is not required to provide a medical examination in a new and material evidence case unless it is first determined that the claim is reopened.  

An attempt was made in response to the December 2008 Board remand to obtain additional VA treatment reports.  According to a May 2011 VA Memorandum, no additional records were available from the Tampa VA Medical Center or from Bay Pines; and the Veteran noted in July 2011 that he did not have any additionally information or evidence to submit.

With respect to the claim for a compensable rating for service-connected bilateral hearing loss, an attempt was made in response to the December 2008 Board remand to examine the Veteran in prison.  However, according to information added to the file in April 2011, an audiological evaluation could not be obtained because the prison did not have the necessary equipment for an audiological evaluation.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues addressed on appeal.  


The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Analyses of the Claims

New and Material Evidence Claim

The Veteran seeks to reopen a claim of service connection for Meniere's disease, which he contends have been a problem since service.  However, the Veteran has not submitted new and material evidence to reopen the previously denied claim, and the appeal will therefore be denied.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has shin splints that began in service.  

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active military service.  38 U.S.C.A. § 1131 (West 2002).  

The issue of service connection for Meniere's disease was originally denied by an unappealed rating decision in June 1995 because the evidence did not show Meniere's disease related to service.  This denial was affirmed by an unappealed rating decision dated in February 1997 because new and material evidence had not been received by VA.  The Veteran attempted to reopen his claim of service connection for Meniere's disease in August 2003.  The claim was denied in an August 2004 rating decision, and the Veteran timely appealed.

The evidence on file at the time of the February 1997 rating decision consisted of the Veteran's service treatment records and VA and private treatment and examination reports dated from January 1981 to October 1996.
The Veteran's service records for his initial period of service reveal that he complained of tinnitus in December 1979 but denied vertigo.  It was reported in July 1980 that the Veteran had hearing loss and had been evaluated for dizziness.  

The Veteran complained on VA evaluation in January 1981 of constant ringing in both ears and of a loss of hearing.  The diagnoses were alleged tinnitus; and mild to severe sensorineural hearing loss above 3000 hertz, bilateral, more pronounced on the left.

Hearing loss and tinnitus were noted on audiometric evaluation in August 1982.

The Veteran complained on VA ear evaluation in November 1982 of tinnitus and hearing loss; he did not have vertigo.

The Veteran's service treatment records for his second period of service reveal a bilateral hearing loss on audiological evaluation in February 1986.  There were no complaints or findings related to Meniere's disease.  The Veteran complained in April 1987 of lightheadedness to dizziness with a diagnosis of hearing loss for a week and a half.  He complained of bilateral hearing loss on his August 1989 separation medical history report, and a bilateral high frequency sensorineural hearing loss was found on evaluation.  There were no complaints indicative of Meniere's disease on this medical history report, and his physical evaluation was normal.

The diagnoses on VA evaluation in January 1990 were hearing loss and tinnitus.

VA treatment reports from November 1990 to October 1996 reveal separate notations in November 1990 of an attack of vertigo and recent complaints of dizziness.

It was noted on VA audiological evaluation in April 1994 that the Veteran experienced dizziness during testing for tinnitus.  It was reported that he had a history of spontaneous vertigo over the previous two years, which lasted 5-15 minutes at a time.  The diagnoses included episodic vertigo secondary to Meniere's disease.

Evidence received since February 1997 consists of VA treatment records dated from December 1994 to February 1998, private medical reports dated from August to December 2003, and written statements by and on behalf of the Veteran.  

The medical records added to the claims file since February 1997 continue to show bilateral hearing loss.  According to a December 1994 MRI of the brain, there was no evidence of cerebrellar pontine angle mass lesions.

Although the evidence added to the claims file since February 1997 is "new" because it was not previously of record, it does not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  The new medical evidence does not relate to Meniere's disease, except to show no lesions on a MRI of the brain.    

Thus, the additional evidence received since the February 1997 Board decision does not relate to the unestablished facts necessary to substantiate the claim by showing that the Veteran currently has Meniere's disease that is causally related to service.  

Accordingly, the Board finds that the claim for service connection for Meniere's disease is not reopened.

Increased Rating Claim

The Veteran seeks a compensable evaluation for his service-connected bilateral hearing loss.  He has contended that his bilateral hearing loss is severe enough to warrant a compensable evaluation.  

Because the results of audiological evaluation show results that translate to level I hearing in each ear, the preponderance of the evidence is against the claim and the appeal will be denied.  
The Veteran is currently incarcerated.  The December 2008 Board remand directed that the RO attempt to obtain a current audiological evaluation of the Veteran's service-connected hearing loss for compensation purposes.  However, an April 2011 VA Form 21-0820, Report of General Information, reveals that an attempt to examine the Veteran's hearing was unsuccessful because the Veteran was in isolation, because he was not permitted to leave the facility, and because the prison did not have the required audiometric equipment to accurately test the Veteran's hearing.  

Although it was contended on behalf of the Veteran in September 2011 that this issue should again be remanded so that a hearing test could be obtained using a portable audiometer, there is no evidence on file that VA uses a portable audiometer to test hearing or that the prison would permit VA to conduct this test.  When a requested evaluation cannot be obtained, as in this case, VA will evaluate the disability based on the evidence of record.  See 38 C.F.R. § 3.655 (2011).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1 (2011).  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by puretone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(h) (2011).

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383 of this chapter.  38 C.F.R. § 4.85(f) (2011).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011).

The Veteran was granted service connection for bilateral hearing loss by rating decision in March 1981 and assigned a noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective September 30, 1980.  

A January 1990 VA audiological evaluation revealed that the Veteran's puretone thresholds for the left ear, in decibels, were: 10 at 1000 Hz, 0 at 2000 Hz, 35 at 3000 Hz, and 75 at 4000 Hz.  The puretone threshold average was 30.  Puretone thresholds for the right ear, in decibels, were: 10 at 1000 Hz, 5 at 2000 Hz, 35 at 3000 Hz, and 70 at 4000 Hz.  The puretone threshold average was 30.  Speech recognition was 92 percent in the left ear and 96 percent in the right ear per the Maryland CNC test.

The Veteran complained on hearing evaluation in April 1994 that he had difficulty hearing soft speech and hearing when someone was in another room.  He wore hearing aids.  VA audiological evaluation in April 1994 revealed that the Veteran's puretone thresholds for the left ear, in decibels, were: 10 at 1000 Hz, 0 at 2000 Hz, 45 at 3000 Hz, and 80 at 4000 Hz.  The puretone threshold average was 33.75.  Puretone thresholds for the right ear, in decibels, were: 10 at 1000 Hz, 5 at 2000 Hz, 45 at 3000 Hz, and 80 at 4000 Hz.  The puretone threshold average was 35.  Speech recognition was 94 percent in each ear per the Maryland CNC test.

A private uninterpreted audiogram dated in August 2003 show bilateral high frequency sensorineural hearing loss beginning at 3000 hertz (Hz), with pure tone thresholds that appeared to be from 60 to 95 decibels.  Speech recognition scores were not provided.

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  Applying the above January 1990 and April 1994 audiological findings to the schedular criteria for rating hearing impairment, hearing impairment is Level I in each ear.  The Board would note that the private audiological findings for August 2003 cannot be used because the speech recognition scores cannot be determined, as required by 38 C.F.R. § 4.85.  

With the VA evaluation results as noted on VA evaluations above, application of Table VI and Table VII warrant a noncompensable evaluation when hearing impairment translates to Level I in each ear.  The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in this case.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  Although the Veteran has complained that his hearing loss makes it difficult for him to hear soft speech and when spoken to from another room, he has been fitted for hearing aids, and the results of his VA audiological evaluations show average pure tone thresholds at the relevant frequencies that translate to the lowest level of hearing loss, which is supported by the 92 percent or higher discrimination scores.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his hearing symptoms, such as difficulty hearing soft speech.  While his complaints are competent evidence, they have been considered in evaluating the bilateral hearing loss at issue; however, VA audiometric evaluations have not shown the severity required for a higher schedular rating, as discussed above.  

Referral for consideration of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The level of severity of his hearing loss is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 


As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As new and material evidence has not been received, service connection for Meniere's Disease is not reopened; the appeal is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


